Willson, Judge.
There is not sufficient evidence before us to sustain this conviction. Conceding that the proof that the articles found at defendant’s house were a portion of the property which had been stolen from the burglarized house, said articles were not found in-the personal and exclusive possession of the defendant, nor did he claim the same as his property. We fail to find any other evidence in the record which tends with any cogency to prove defendant’s guilt. To our minds the evidence falls far short of establishing the guilt of the defendant with that degree of moral certainty which excludes every other reasonable hypothesis.
To warrant an inference of guilt of theft from the circumstance of possession of recently stolen property, such possession must be personal and exclusive, must be unexplained, and must involve a distinct and conscious assertion of property by the defendant. (Willson’s Texas Crim. Laws, sec. 1299) No such possession is shown by the evidence in this case.
Because the evidence does not sustain the conviction the judgment is reversed and the cause is remanded.

Reversed and remanded.